Citation Nr: 0915522	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-35 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from May 1967 through April 
1970.  He received several awards and commendations to 
include the National Defense Service Medal, Army 
Commendation, and the Vietnam Service Medal.  His military 
occupational specialty during his Vietnam service was a 
wireman.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran testified before the RO at a hearing in February 
2004.  A transcript of that hearing is associated with the 
claims folder and has been reviewed.

In July 2005, the Board denied service connection for PTSD.  
The Veteran then appealed the July 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A memorandum decision was received in October 2007, which 
vacated the Board's July 2005 decision, and remanded the 
claim to the Board for readjudication.  The case has since 
returned to the Board for appellate review.


FINDINGS OF FACT

1. The Veteran was stationed at Camp Enari when it came under 
attack by rocket fire, and thus he was engaged in combat with 
the enemy.

2.  There is no competent evidence of a link between the 
Veteran's verified inservice stressor and a diagnosis of 
PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).
VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters 
sent in June 2001 and February 2005, that fully addressed all 
notice elements.  The letters informed the Veteran of what 
evidence was required to substantiate the claim, and of the 
Veteran's and VA's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, private medical 
evidence, and the Veteran's contentions.  The Veteran was 
afforded a VA medical examination in conjunction with this 
claim, and he testified before a Decision Review Officer in 
February 2004.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, in response to the February 2005 
VCAA letter, the Veteran stated that he had sent all of the 
information that he has and asked that his claim be 
adjudicated.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II.  Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008); see Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

III.  Analysis

In this case, the evidence shows that the Veteran was 
diagnosed with PTSD for the first time at the VA Medical 
Center (VAMC) in Mountain Home, Tennessee in 


February 2001.  At that time, the Veteran reported that he 
was in combat in the Republic of Vietnam when he was 17 years 
old and killed thousands of people, as a radio operator.  He 
also witnessed many deaths.  This PTSD diagnosis was 
subsequently continued in later outpatient treatment reports.  
None of these outpatient treatment reports describe the 
Veteran's PTSD symptoms in any detail, nor do they show a 
basis for the diagnosis.  The Veteran has also received 
diagnoses of major depressive disorder, adjustment disorder, 
and dysthymic disorder.

Next, it must be determined whether the Veteran has a 
verified inservice stressor.  Here, the evidence shows that 
the Veteran served in the Republic of Vietnam from September 
1967 to 1968, and his military occupational specialty was 
wireman during that period.  The Veteran was not in receipt 
of combat decorations or other indicia of combat; the RO made 
several attempts to corroborate the description of stressor 
events that the Veteran claimed occurred in service, however, 
these attempts were unsuccessful.  Nevertheless, although the 
Veteran's personnel records fail to show that he received any 
awards, medals, or decorations conclusively indicating 
combat, the absence of combat citations is not dispositive of 
the combat determination.  See Dizoglio v. Brown, 9 Vet. App. 
163 (1996) ["engagement in combat is not necessarily 
determined simply by reference to the existence or 
nonexistence of certain awards or MOSs"]; West v. Brown, 7 
Vet. App. 70, 76 (1994) ["[w]here it is determined, through 
the receipt of certain recognized military citations or other 
supportive evidence, that the Veteran was engaged in combat 
with the enemy..." (emphasis added)].

The U.S. Armed Forces Service Center for Research of Unit 
Records (USASCRUR) did corroborate that Camp Enari sustained 
rocket attacks during the period the Veteran was there.  The 
fact that a Veteran was stationed with a unit that was 
present while enemy attacks occurred strongly suggests that 
he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that Veteran was stationed at the base).   
Given that the USACRUR verified that the Veteran was 
stationed at Camp Enari when it came under attack by rocket 
fire, he is considered to have had combat service.

Finally, it must be determined whether there is competent 
evidence of a link between the verified inservice stressor 
and the diagnosis of PTSD.  If the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed stressor.  
38 C.F.R. § 3.304 (f) (1).  

When the Veteran was initially diagnosed with PTSD at the VA 
Medical Center in Mountain Home in February 2001, the Veteran 
reported that he was in combat in the Republic of Vietnam at 
age 17 years and killed thousands of people as a radio 
operator.  He also witnessed many dead bodies and had 
intrusive recollections of decapitated heads of Vietnamese, 
of the stench of blood and the smell of dead bodies.  The 
diagnosis of PTSD was continued in later outpatient treatment 
reports.  In essence the diagnosis of PTSD was based, not on 
rocket fire to the Veteran's base, but on the Veteran's 
claimed stressors of having killed thousands of people, which 
has not been confirmed.  The Veteran's stressors of having 
killed thousands is not considered satisfactory lay evidence 
of service incurrence even for a combat Veteran because it is 
not consistent with the circumstances, conditions, or 
hardships of the Veteran's service.  

The Veteran was a wireman during his service in Republic of 
Vietnam; his job duties as a wireman (he did not receive any 
combat decorations or other indicia of combat) are not 
consistent with the killing of thousands of people.  The RO 
made several attempts to corroborate the Veteran's 
descriptions of stressors in service and was only able to 
corroborate that Camp Enari sustained rocket attacks during 
the period that the Veteran was there.  

On VA examination in January 2005, the VA examiner confirmed 
an earlier diagnosis of major depressive disorder.  The 
examiner recognized that the stressor of the Veteran being 
present at Camp Enari during rocket attacks had been 
corroborated by the service department.  However, it was 
determined that the Veteran did not meet the DSM-IV criteria 
for PTSD.  The Veteran's complete medical and social history 
was reported and discussed.  It was indicated that the 
Veteran called in artillery in the Republic of Vietnam, which 
would have killed several people and the next day he would 
have to go out for a body count.  The Veteran indicated that 
he had a Combat Infantryman's Badge that was not verified by 
the records available.  It was added that his combat zone 
duty was confidential and left out of his record.  He stated 
that he was not wounded in combat, but it was noted that in a 
February 2001 note, it was reported that he was in combat and 
wounded in the right arm by a bayonet.  

The examiner indicated that missing criteria for PTSD 
included an adequate stressor.  It was added that his current 
social and economic situation was consistent with a major 
depressive disorder.  The examiner also noted that the 
Veteran was a very poor historian or was intentionally 
providing markedly different answers to similar questions 
posed by different examiners.  It was added that the major 
depressive disorder did not appear to be related to his 
military service.  

While the statement by the January 2005 VA examiner that the 
Veteran did not have an adequate stressor is incorrect, the 
remainder of the examination report is supported by the 
evidence of record.  Elsewhere in the examination report, the 
examiner notes that the service department corroborates that 
Camp Enari sustained rocket attacks during the period that 
the Veteran was there.  It appears that the examiner was 
concluding that this was not the stressor emphasized by the 
Veteran or the one that the Veteran was claiming precipitated 
the onset of his psychiatric symptoms.  Clearly, the examiner 
did not find the Veteran credible and cited to 
inconsistencies in the Veteran's history.  He conducted a 
mental status interview and concluded that the exhibited 
symptomatology was consistent with a major depressive 
disorder that was not related to service.  The examination 
report is thorough and supported by the other evidence in the 
claims folder.  

The Board has reviewed the veteran's testimony regarding his 
stressors and the fact that he has PTSD.  While he is 
competent to testify regarding his stressors, the point in 
controversy here is the link between his corroborated 
stressors and the diagnosis of PTSD.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge or expertise, such as the condition causing the 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

In sum, there is no competent evidence of record reflecting 
that the Veteran has PTSD that is linked to corroborated 
stressors in accordance with 38 C.F.R. § 4.125.  A clear 
preponderance of the evidence is against a finding that the 
Veteran has PTSD related to service.  The Board concludes 
that there is no basis for a grant of service connection and 
that the claim must be denied.


ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


